Title: From Benjamin Franklin to Cadwalader Evans, 17 March 1770
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Friend
London, Mar. 17. 1770
I received your Favour of Nov. 27. and thank you for the Information it contained relating to the Society. Mr. Ewing has transmitted to me Copies of the Observations of the Transits of Venus and Mercury which were made in Pensilvania. Those you sent me, made by Messrs. Biddle & Bayley, will, with the others, be printed, I suppose, in the next Volume of the Transactions of the Royal Society here.
Our Friends James and Wharton, your quondam Patients, seem in pretty good Health here at present. Mr. Wharton had got a Habit of Complaining that he was not well in almost every Company; and, as is always the Case, he everywhere found somebody who would officiously prescribe to him, and he too readily made Trial of their Prescriptions; so that he was forever physicking and never better. I have persuaded him to keep his Ails to himself, and he passes now for a well Man.
I am glad the Silk Books were agreable to you, and likely to be useful. With great and sincere Esteem, I am, my dear Friend, Yours very affectionately
B Franklin
Dr. Cadwalader Evans
 
Addressed: To / Dr Cadr. Evans / at / Philadelphia / per Capt Falconer
Endorsed: March 17th. 1770.
